Title: From Thomas Jefferson to Robert Lawson, 21 May 1781
From: Jefferson, Thomas
To: Lawson, Robert


        
          Sir
          Charlottesville May 21st 1781
        
        I received yesterday your favor by Mr. Archer and will lay the recommendations before Council as soon as they shall assemble. When that will be I cannot precisely say, there being at present five members only and they much dispersed. In the mean time from what passed on the former occasion (as I mentioned to you in my Letter from Colo. Skipwith’s) I think you may safely call the gentlemen into command as far as there shall be men for them to command of those formerly ordered to reinforce Genl. Greene, and of whom Genl. Greene furnished you with a copy of the list I had sent him. As soon as a council shall assemble, the business shall be done and dispatched to you by Express. I am with much respect Sir Your most obedt. servt.,
        
          Th: Jefferson
        
      